
	
		IB
		Union Calendar No. 372
		112th CONGRESS
		2d Session
		H. R. 3685
		[Report No. 112–524, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			December 15, 2011
			Mr. Herger (for
			 himself, Mr. McClintock, and
			 Mr. Amodei) introduced the following
			 bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the
			 Committee on Agriculture,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			June 15, 2012
			Reported from the Committee on
			 Natural Resources with
			 an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			June 15, 2012
			The Committee on
			 Agriculture discharged; committed to the Committee of the
			 Whole House on the State of the Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on December 15, 2011
		
		
			
		
		A BILL
		To amend the Herger-Feinstein Quincy
		  Library Group Forest Recovery Act to extend and expand the scope of the pilot
		  forest management project required by that Act.
	
	
		1.Reauthorization of
			 Herger-Feinstein Quincy Library Group Forest Recovery Act
			(a)ExtensionSubsection (g) of the Herger-Feinstein
			 Quincy Library Group Forest Recovery Act (title IV of the Department of the
			 Interior and Related Agencies Appropriations Act, 1999, as contained in section
			 101(e) of division A of Public Law 105–277; 16 U.S.C. 2104 note) is amended to
			 read as follows:
				
					(g)Term of pilot
				project
						(1)In
				generalThe Secretary shall
				conduct the pilot project until the earlier of the following:
							(A)September 30,
				2022.
							(B)The date on which the
				Secretary completes amendment or revision of the land and resource management
				plans for the National Forest System lands included in the pilot project
				area.
							(2)Forest plan
				amendmentsWhen the Regional
				Forester for Region 5 initiates the process to amend or revise the land and
				resource management plans for the pilot project area, the process shall include
				preparation of at least one alternative that incorporates the pilot project and
				area designations under subsection (b), the resource management activities
				described in subsection (d), and other aspects of the Quincy Library Group
				Community Stability
				Proposal.
						.
			(b)Expansion of pilot
			 project areaSubsection (b)
			 of the Herger-Feinstein Quincy Library Group Forest Recovery Act is amended by
			 adding at the end the following new paragraph:
				
					(3)Expansion of pilot
				project areaThe Secretary
				may expand the pilot project area to include all National Forest System lands
				within California or Nevada that lie within the Sierra Nevada and Cascade
				Province, Lake Tahoe Basin Management Unit, Humboldt-Toiyabe National Forest,
				and Inyo National Forest. These lands may be managed using the same strategy,
				guidelines and resource management activities outlined in this section or
				developed to meet local forest and community needs and
				conditions.
					.
			(c)Roadless area
			 protectionSubsection (c)(4)
			 of the Herger-Feinstein Quincy Library Group Forest Recovery Act is amended by
			 adding at the end the following new sentence: However, those areas
			 designated as Deferred on the map, but located in Tehama County,
			 south and west of Lassen Peak, are deemed to be designated as Available
			 for Group Selection and shall be managed accordingly under subsection
			 (d)..
			(d)Group selection
			 requirementSubparagraph (A)
			 of subsection (d)(2) of the Herger-Feinstein Quincy Library Group Forest
			 Recovery Act is amended to read as follows:
				
					(A)Group
				selectionAfter September 30,
				2012, group selection on an average acreage of .57 percent of the pilot project
				area land shall occur each year of the pilot
				project.
					.
			
	
		June 15, 2012
		Reported from the Committee on
		  Natural Resources with
		  an amendment
		June 15, 2012
		The Committee on
		  Agriculture discharged; committed to the Committee of the
		  Whole House on the State of the Union and ordered to be printed
	
